Citation Nr: 0602006	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  00-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right eye 
disability. 

4.  Entitlement to service connection for a skin disability 
of the hands and feet.

5.  Entitlement to service connection for tremors.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

7.  Entitlement to a compensable rating for hemorrhoids. 




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 10, 1975, to 
May 5, 1975; from March 1976 to January 1980; and from 
October 1985 to October 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, that 
denied service connection for PTSD, a right knee disability, 
a right eye disability, a skin disability of the hands and 
feet, tremors, and COPD (including based on undiagnosed 
illness due to Persian Gulf War service) and that awarded 
service connection and a non-compensable rating for 
hemorrhoids.  The veteran testified before the RO in April 
2000.  The Board remanded the case in December 2003.

The claims for service connection for a right eye disability, 
for a skin disability of the hands and feet, and for an 
increased (compensable) rating for hemorrhoids is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained (except 
with regard to the claims in the REMAND part of this 
decision).

2.  None of the veteran's alleged stressors has been verified 
and thus those alleged, yet uncorroborated stressors cannot 
support a diagnosis of PTSD.

3.  Post-traumatic arthritis of the right knee was diagnosed 
within one year after the veteran's separation from service 
in October 1991.

4.  The veteran's reported tremors have been associated with 
a non-service-connected diagnosis of anxiety.  Moreover, he 
has not manifested tremors to a compensable degree or for a 
minimum six-month period of continuity. 

5.  The veteran's current COPD is a diagnosed illness, was 
first manifested several years after separation from service, 
and has not been related by any competent evidence to his 
active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

3.  Tremors were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

4.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 1995, May 
1996, August 1996, January 2003, June 2004, and March 2005;  
December 1997 and April 1999 decisions; a statement of the 
case in June 2004; and supplemental statements of the case in 
August 2000, July 2004, and August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 
56703(1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).
 
For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

PTSD

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the applicable version of the regulation, service connection 
for PTSD requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  In addition, in 1996 
VA adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 4.126 
(2004).  See 61 Fed. Reg. 52695-52702 (1996).
 
The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

A March 1992 VA examination  indicated that the veteran's 
psychiatric system and personality were essentially normal.

Progress notes from 1994 reflect various psychiatric 
complaints, including anger, irritability, depression, 
possibly violent behavior, nightmares, and ineffective coping 
skills.  An April 1994 psychological assessment diagnosed 
major depression, alcohol abuse, and personality disorder; 
there also was a need to rule out PTSD from his medical 
record.  In June 1994, he was hospitalized at a VA hospital 
for depression and a long history of anxiety and substance 
abuse.  

According to a June 1994 psychiatric evaluation, the veteran 
reported having started drinking heavily and using drugs more 
than before upon his return from the Persian Gulf in 1991.  
He described three suicide attempts (December 1991; March 
1994; and April 1994) and frequent nightmares about the 
Persian Gulf War.  The psychiatrist commented that the 
veteran had a long history of polysubstance abuse that had 
increased since 1991 when he returned from the Persian Gulf 
War.  Diagnoses were polysubstance dependence (alcohol, 
cocaine, heroin, benzodiazepine); severe major depression 
with psychotic features; and PTSD.  

An April 1994 decision by the Social Security Administration 
(SSA) found the veteran to have been disabled since January 
1992 because of polysubstance abuse and severe major 
depression without psychotic features.  In 1997, after SSA 
proposed to terminate his SSA disability benefits due to the 
material contribution of drug addition and/or alcoholism to 
his disability, he was again deemed disabled because of 
affective and mood disorders.  The administrative law judge 
who awarded SSA benefits noted that the veteran suffered from 
flashbacks and auditory hallucinations of the Persian Gulf 
War.  

On VA PTSD examinations in May 1995 and November 1995, the 
veteran described certain general stressors, such as the 
pressures of training and general quarters, as well as seeing 
fellow soldiers "go crazy trying to board the ship."  The 
diagnoses were PTSD and atypical depression, with a history 
of alcohol abuse.  

According to a September 1996 transcript of a telephone 
conversation with a non-VA psychiatrist, the veteran's 
diagnoses were major depression with mood congruent psychotic 
features, PTSD, and alcohol dependence in remission.  An 
October 1996 non-VA psychiatric report diagnosed only major 
depressive disorder with psychotic features.  

VA medical records dating to 1996 recite reports of auditory 
hallucinations and flashbacks of the Gulf War.  Progress 
notes from 1997 refer to depressive and "Gulf-related 
obsessional symptoms," with diagnoses of PTSD and major 
depressive disorder.  

VA medical records from 2001 to 2005 generally reflect 
treatment for dysphoria and depression.  There are also 
references to flashbacks from the veteran's Persian Gulf War 
experience and preoccupation with that experience.  PTSD 
screening was also positive in June 2005.

The veteran has essentially testified that his stressors 
during his Persian Gulf War experience include being under 
constant alert and stress, having to medically evacuate 
several soldiers, an injury to an inspector who boarded a 
ship, the fear when a weapons system failed once, the sudden 
onset of illness among the majority of a ship's crew, and the 
receipt of a "Dear John" letter.  VA has attempted to 
obtain specific information from the veteran so as to seek 
verification of any claimed stressors from the appropriate 
federal agency.  However, the veteran's responses have lacked 
the necessary specificity to be verified.  The United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
replied in March 2003 that the information provided by the 
veteran was insufficient to enable the USASCRUR to attempt 
verification.  Even a VA progress note from May 2000 
indicated that the veteran's flashback experiences were 
cryptic.  A March 2000 progress note remarked that the 
veteran had felt great anxiety in the Persian Gulf War for 
having to comfort others in his role as chief petty officer.  

Notably, in June 2004, the RO awarded service connection for 
depressive disorder (which it evaluated as 30 percent 
disabling).  However, the issue on appeal involves a separate 
psychiatric diagnosis, that of PTSD.

In that regard, the veteran has been unable to or unwilling 
to provide any specifics as to any particular alleged 
stressor.  Despite repeated requests for specificity, the 
veteran has only alleged exposure to certain vague, 
generalized stressors.  This lack of precision in his 
stressors has hindered the ability of VA to seek 
corroboration and verification of the stressors.  See Wood v 
Derwinski, 1 Vet. App. 190 (1991) ("duty to assist" is not 
a "one-way street").

The question of a "stressor" also bears upon credibility 
determinations.  38 C.F.R. § 3.304(d).  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. § 
3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD (but not the adequacy of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical one.  Zarycki v. Brown, 6 Vet. 
App. 91, 97-98 (1993).  In this case, there is no credible 
supporting evidence that the alleged stressors occurred.  

Also notably, the veteran has often mentioned having 
nightmares and flashbacks from his Persian Gulf War service, 
but he has not described any specifics of those alleged 
symptoms.

In sum, the weight of the credible evidence shows that the 
veteran does not have sufficiently credible supporting 
alleged stressors that can be verified to support a diagnosis 
of PTSD that would be related to his service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A right knee disability

In April 1975, during his first period of active duty, the 
veteran sustained an injury to his right knee when he fell 
and sustained a contused knee.  He was placed on a restricted 
profile, but only temporarily (for 30 days).  By the time of 
his separation examination in January 1980, he denied having 
any "trick" or locked knee.  

On his separation medical history report from August 1991, 
the veteran denied having had any "trick" or locked knee.

On VA examination in March 1992, diagnoses included post-
traumatic arthritis of the right knee.  The veteran reported 
occasional giving way (but not any locking) of the right 
knee.  There was no significant pain on range of motion of 
the right knee; however, the examination report did not 
describe any other range of motion testing results.  Also, an 
X-ray report for the right knee noted unremarkable 
radiographic findings.  

On VA examination in December 1998, he had mild swelling, but 
full range of motion, of the right knee.  The diagnosis was 
chronic right knee pain.  An accompanying VA joints 
examination is inconclusive in that it discusses the right 
knee findings and then left knee results as well.  It is not 
clear if these are typographical errors in the examination 
report.  

VA medical records from 2004 and 2005 reflect treatment for 
right a popliteal cyst/Baker's cyst of the right knee with 
degenerative joint disease and medial joint space narrowing.  
In March 2005, it was noted that right knee pain had started 
after surgery on the right foot.  

The evidence suggests that the right knee contusion in 1975 
resolved prior to separation from that his period of active 
service.  However, the veteran had several discrete periods 
of active duty.  The question arises whether he developed a 
right knee disability as a result of any subsequent period of 
active service.

In this case, the Board must also consider certain other 
legal provisions relating to service connection based on 
presumptions.  Some chronic diseases, including arthritis, 
may be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing relevant chronic diseases).

Here, the veteran was diagnosed with post-traumatic arthritis 
within several months after separation from his final period 
of active service.  Although the X-ray report appeared to 
reveal unremarkable findings and the examination itself 
showed no significant pain on range of motion testing of the 
right knee, the Board will afford the veteran the benefit of 
the doubt under 38 U.S.C.A. § 5107(b) because of the 
conflicting evidence and the relatively short lapse of time 
between the diagnosis of post-traumatic arthritis and the 
veteran's separation from service.  There is no contrary 
evidence to suggest that the veteran had developed post-
traumatic arthritis of the right knee during any period of 
time outside of a period of active duty, and the veteran's 
reported giving way of his right knee on the 1992 VA 
examination belies the conclusion that there was no 
compensable degree of disability within that one year after 
separation from service in October 1991.  Accordingly, the 
Board will award service connection for a right knee 
disability.

Tremors

There are no references to any tremors or neurological 
disorders at any time during the veteran's various periods of 
active service.  

On VA neurological disorders examination in May 1995, the 
veteran reported a history of irritability, anxiousness, 
PTSD, and tremulousness since his Persian Gulf War service.  
Examination was negative; fine motor movements were intact.  
The diagnosis was benign essential tremor with anxiety 
component and a good prognosis.

On an October 1996 non-VA disability evaluation report, the 
veteran gave a history of finger tremors since the Persian 
Gulf War.  Examination revealed fine tremors of both hands, 
but without any evidence of any neurologic deficit.  The 
examination was within normal limits; grip and gross 
manipulation were intact, and there were no other 
neurosensory deficits.  

This evidence does not reflect the existence of any current 
neurological disability involving tremors.  See Brammer, 
supra; Degmetich, supra.  

Nor is there evidence of epilepsies or other organic diseases 
of the nervous system within to a compensable degree within 
one year after separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing relevant chronic 
diseases).

Moreover, the evidence does not demonstrate the existence of 
neurological signs or symptoms for purposes of the Persian 
Gulf War presumptions for service connection of undiagnosed 
illnesses under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
First, there is evidence suggesting that any tremors 
experienced by the veteran are associated with anxiety, that 
is a diagnosed illness.  See VAOPGCPREC 8-98.  Second, the 
absence of objective neurological findings on examinations or 
in treatment records falls short of the requirement that the 
undiagnosed illness be to a degree of at least 10 percent and 
of the requirement that the condition have been present for 
at least six months.  Therefore, service connection is not 
warranted based on the presumptions relating to undiagnosed 
illnesses based on Persian Gulf War service.

In sum, the weight of the credible evidence shows that the 
veteran does not have tremors that are related to his active 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

COPD

The veteran had viral left lower lobe pneumonia in February 
1975.

He experienced shortness of breath and arm swelling in April 
1988; these were felt to be a reaction to an influenza 
vaccine. 

On his separation medical history report from August 1991, 
the veteran denied having had asthma or shortness of breath.

On VA examination in March 1992, his respiratory system was 
essentially normal, without rales, rhonchi, wheezes, or 
limitation of exercise tolerance.  

A VA examination from July 1992 diagnosed vasomotor rhinitis.  

VA medical records from 1996 show treatment for allergic 
rhinitis, sinusitis, mild obstructive disease, and a history 
of asthma.  

On an October 1996 non-VA disability evaluation report, the 
veteran gave a history of shortness of breath since the 
Persian Gulf War.  Examination of the lungs showed no 
cyanosis or clubbing; there were few basal rhonchi, but 
without any wheezing.  He also had a history of environmental 
allergies and was taking weekly allergy shots.

A December 1998 VA examination diagnosed COPD.

VA medical records from 2005 reflect moderate to severe COPD 
and sleep apnea.  In April 2005, it was noted that the 
respiratory problems dated to the early 1990s, when he had 
developed asthma, COPD, and severe sinus problems.

The Board notes that service connection is already in effect 
for sinusitis.  The veteran continues to seek service 
connection for COPD.  Since COPD is a diagnosed illness, 
there can be no service connection based on the presumptions 
under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  See 
VAOPGCPREC 8-98.

The service medical records do not reflect any diagnosis of 
obstructive respiratory disease.  The first mention of COPD 
or asthma is in the mid-1990s, that is several years after 
the veteran's last period of active service.  Moreover, there 
is no competent medical evidence of record to associate the 
current COPD or asthma to any aspect of his active service or 
to any disability for which service connection is already in 
effect (such as sinusitis).  

In sum, the weight of the credible evidence shows that the 
veteran does not have COPD that is related to his active 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Service connection for a right knee disability is granted.

Service connection for tremors is denied.

Service connection for COPD is denied.


REMAND

With regard to the claims for service connection for a right 
eye disability, for service connection for a skin disability 
of the hands and feet, and for an increased (compensable) 
rating for hemorrhoids, additional development is needed.

The veteran contends that he has had internal hemorrhoids in 
service, but that he developed external hemorrhoids after 
surgery in October 1997.  He has not been examined for his 
hemorrhoids since 1998.  The Board acknowledges that there 
have been sporadically reported treatments for or findings of 
hemorrhoids in the intervening years.  However, in view of 
the many years that have elapsed since the last VA 
examination and the veteran's continuing complaints of rectal 
bleeding, an updated examination is needed.  

With regard to the claim for service connection for a right 
eye disability, an examination is needed to determine whether 
the veteran currently has any right eye condition and whether 
such condition is related to certain historical findings.  

The veteran contends that he suffered a hole in his right eye 
as a result of special testing at the Naval Surface Weapons 
Center using laser-guided targets.  He states that all 
service medical records regarding this condition have been 
lost.

On his separation medical history report from August 1991, 
the veteran denied having had any eye trouble.

On VA examination in March 1992, the veteran reported having 
been told that he had holes in the retina of his right eye in 
1980, but that he had opted for no treatment.  The assessment 
was a small central scotoma with slight decrease in visual 
acuity (to 20/25) consistent with solar retinopathy of the 
right eye.

A May 1995 VA general medical examination noted that the 
veteran had an abnormality of the right retina that had been 
diagnosed in 1980.  

On VA examination in December 1998, except for the use of 
glasses, there was no finding of any eye condition.

The March 1992 finding of retinal damage due to solar 
retinopathy is temporally very close to the veteran's 
separation from service in October 1991.  Although a 1998 VA 
examination found no eye condition at that time, it did not 
account for the March 1992 findings of a central scotoma in 
the right eye and solar retinopathy.  The examination on 
remand should discuss whether the veteran currently has any 
right eye condition and whether any such condition is related 
to the 1992 finding of solar retinopathy.

An additional examination is also needed with regard to the 
claim for service connection for a skin disability of the 
hands and feet.

During service, in September 1989, the veteran was diagnosed 
with dyshidrotic eczema of both feet.  On his separation 
medical history report from August 1991, the veteran denied 
having had any skin diseases.

An April 1992 VA examination dermatitis of the feet; the 
diagnosis was tinea pedis. He also had a history of facial 
and groin cysts that had been excised, raising the 
possibility of mild hydradenitis suppurativa.

In May 1994, it was noted that the veteran had been taking 
hydrocortisone cream for a rash on his chest and in his 
armpits; he indicated that this condition had been 
intermittent since 1990.  The assessments were eczema and 
telangiectasis probably secondary to alcohol.  A submental 
sebaceous cyst was also removed from his neck.

The veteran complained of a rash on the right side of his 
face in September 1994.  Examination showed multiple papules 
on the hairy part of his neck.  The assessment was 
folliculitis.  

A May 1995 VA general medical examination noted that the 
veteran had frequent body rashes and a history of 
folliculitis.  The accompanying skin examination identified a 
hemorrhagic crusted papule on the left lateral lower leg (as 
well as papules and other skin abnormalities in the groin 
area).  The diagnosis was tinea cruris; the prognosis was 
good with treatment.

On an October 1996 non-VA disability evaluation report, the 
veteran gave a history of on and off rashes since the Persian 
Gulf War.  Examination revealed a groin rash that seemed 
fungal in nature.  He also had a history of environmental 
allergies and was taking weekly allergy shots.

On VA examination in December 1998, the veteran had many 
scars throughout his body, but pertinently, he had discrete, 
well-circumscribed scaly patches on his abdomen and scaly 
patches on both of his soles extending to his toes.  

In May 2002, in connection with surgery for a bunion and 
hammertoe on the right foot, examination also revealed scaly 
skin bilaterally, as well as erythema at the dorsomedial 
aspect of the first metacarpophalangeal joint on the right, 
with palpable bursa.  

Beyond that, there has been minimal report of any skin 
condition of the hands and feet.  However, this does not 
address the physical examination finding on the December 1998 
VA examination.  Although the examiner did not set forth any 
diagnosis involving the scaly patches on the veteran's feet, 
it is still unclear what, if any, skin condition the veteran 
may or may not have referable to these scaly patches.  The 
examination on remand should address this matter.

Accordingly, the Board REMANDS the claims for service 
connection for a right eye disability, for service connection 
for a skin disability of the hands and feet, and for an 
increased (compensable) rating for service-connected 
hemorrhoids for the following actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
hemorrhoids.  Provide the examiner with 
the veteran's claims folder.  The 
examiner should discuss all findings, 
both positive and negative, and should 
comment on the severity of the condition 
and the frequency of any symptoms.

2.  Also schedule the veteran for an 
examination to assess the current nature 
and severity of any right eye condition.  
Provide the examiner with the veteran's 
claims folder.  The examiner should 
discuss all findings, both positive and 
negative, and should comment on the 
severity of the condition and the 
frequency of any symptoms.  The examiner 
should also discuss whether any current 
right eye condition is related to the 
March 1992 findings of a small central 
scotoma with decreased visual acuity and 
solar retinopathy of the right eye or in 
any other way to the veteran's service.  
The examiner should state whether it is 
as likely as not that any right eye 
disability (to include any finding of 
scotoma or solar retinopathy) began 
during the veteran's service.

3.  Also schedule the veteran for an 
examination to assess the current nature 
and severity of any skin disorder of the 
hands and feet.  Provide the examiner 
with the veteran's claims folder.  The 
examiner should discuss all findings, 
both positive and negative, and should 
comment on the severity of the condition 
and the frequency of any symptoms.  The 
examiner should also discuss whether any 
current skin condition of the hands or 
feet is related to the veteran's active 
service.

4.  Then, readjudicate the claims for 
service connection for a right eye 
disability, for service connection for a 
skin disability of the hands and feet, 
and for increased (compensable) rating 
for service-connected hemorrhoids.  If 
any of the decisions remains adverse to 
the veteran, provide him and his 
representative (if he selects any 
representative in the future) with a 
supplemental statement of the case and 
the appropriate opportunity for 
response.  Then, return the case to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


